 




Exhibit 10.11




AMENDMENT TO THE AMENDED AND RESTATED

MEMBERSHIP INTEREST PURCHASE AGREEMENT




This Amendment to the Amended and Restated Membership Interest Purchase
Agreement (the “Amendment”) dated November 14, 2017, is between and among Bright
Mountain Media, Inc. (the “Buyer”), a corporation organized under the laws of
the State of Florida, Daily Engage Media Group LLC (“Daily Engage”), a limited
liability company organized under the laws of the State of New Jersey, and Harry
G. Pagoulatos, George G. Rezitis and Angelos Triantafillou, constituting all of
the former members of Daily Engage (collectively, the “Members” and individually
a “Member”). All terms not otherwise defined herein shall have the same meaning
as in the Purchase Agreement.




WHEREAS, the parties are parties to that certain Amended and Restated Membership
Interest Purchase Agreement dated September 19, 2017 (the "Purchase Agreement")
pursuant to which the Buyer acquired from the Members at Closing all of the
Membership Interests in exchange for the Purchase Price;




WHEREAS, following the Closing, and in accordance with Section 8.2(b) of the
Purchase Agreement, the Buyer delivered the Irrevocable Instructions to Transfer
Agent directing that the certificates representing the Earnout Shares be issued
and delivered to the Escrow Agent;




WHEREAS, the Buyer's transfer agent has advised the Buyer that it is unable to
process the issuance of the certificates representing the Earnout Shares in
accordance with the Irrevocable Instructions to Transfer Agent so that such
shares are considered issued but not outstanding based upon prior guidance to it
by the Commission rendered to it in connection with its registration with the
Commission as a transfer agent, notwithstanding the ability to so issue such
shares in such fashion under Florida law; and




WHEREAS, as a result of the position of the Company's transfer agent, the
parties wish to amend certain terms of the Purchase Agreement as hereinafter set
forth.




NOW, THEREFORE, in consideration of the foregoing, and the mutual terms,
covenants and conditions herein below set forth, the parties agree, as follows:




1.

No certificates representing the Earnout Shares shall be issued or placed in
escrow with the Escrow Agent pending satisfaction of the earnout targets set
forth in Sections 2(c), (d) and/or (e) of the Purchase Agreement.  In lieu
thereof, and on the date hereof the parties hereto, Belani and the Escrow Agent
shall enter into an Amended and Restated Escrow Agreement in the form attached
hereto as Exhibit A and incorporated herein by such reference which shall
provide that pending satisfaction of such earnout targets, the Buyer shall
deposit the Instructions to Transfer Agent (as that term is defined in the
Amended and Restated Escrow Agreement).








--------------------------------------------------------------------------------

 




2.

All references in the Purchase Agreement and other Transaction Documents shall
be deleted or amended so as to provide for the changes as herein set forth and
the execution of the Amended and Restated Escrow Agreement.  




3.

Except as otherwise amended hereby, all other terms and conditions of the
Purchase Agreement remain in full force and effect.




4.

As the Closing has occurred and Daily Engage is now a wholly-owned subsidiary of
the Buyer, the Members hereby acknowledge that this Amendment will be signed on
behalf of Daily Engage by Mr. W. Kip Speyer, Chief Executive Officer of the
Buyer.




IN WITNESS WHEREOF, the Parties have executed this Amendment as of the day and
date first above written.




 

Bright Mountain Media, Inc.

 

 

 

 

By:

/s/ W. Kip Speyer

 

 

W. Kip Speyer, Chief Executive Officer

 

 

 

 

Daily Engage Media Group LLC

 

 

 

 

By:

/s/ W.Kip Speyer

 

 

W. Kip Speyer, Manager

 

 

 

 

Members

 

 

 

 

/s/ Harry G. Pagoulatos

 

Harry G. Pagoulatos

 

 

 

 

/s/ George G. Rezitis

 

George G. Rezitis

 

 

 

 

/s/ Angelos Triantafillou

 

Angelos Triantafillou





2







--------------------------------------------------------------------------------

 




Exhibit A




AMENDED AND RESTATED ESCROW AGREEMENT




THIS AMENDED AND RESTATED ESCROW AGREEMENT (the "Escrow Agreement"), dated
November _, 2017, effective as of September 19, 2017 (the “Effective Date”), is
by and among Bright Mountain Media, Inc., a Florida corporation (the “Buyer”),
Harry G. Pagoulatos (“Pagoulatos”), George G. Rezitis ("Rezitis"), Angelos
Triantafillou ("Triantafillou"), Vinay Belani ("Belani") and Pearlman Law Group
LLP, as escrow agent (the “Escrow Agent”).  Pagoulatos, Rezitis and
Triantafillou are sometimes collectively referred to as the “Members” and
individually as a “Member”.  Capitalized terms used but not defined herein have
the meaning afforded to them in the Purchase Agreement (defined below).




WHEREAS, the Buyer and the Members entered into the Amended and Restated
Membership Interest Purchase Agreement dated September 19, 2017 (the “Purchase
Agreement”), pursuant to which the Members sold all of the membership interests
of Daily Engage Media Group LLC, a New Jersey limited liability company (“Daily
Engage”) to the Buyer;




WHEREAS, the Members previously assigned Belani the right to receive certain of
the Closing Notes, the Closing Consideration Shares and the Earnout Shares;




WHEREAS, pursuant to the terms of the Purchase Agreement, the Earnout Shares
were to be deposited into escrow pending the satisfaction of certain earnout
conditions;




WHEREAS, following the closing of the purchase of the Membership Interests by
the Buyer, and in accordance with Section 8.2(b) of the Purchase Agreement, the
Buyer delivered the Irrevocable Instructions to Transfer Agent directing that
the certificates representing the Earnout Shares be issued and delivered to the
Escrow Agent;




WHEREAS, the Buyer's transfer agent has advised the Buyer that it is unable to
process the issuance of the certificates representing the Escrow Shares in
accordance with the Irrevocable Instructions to Transfer Agent based upon prior
guidance to it by the Commission, notwithstanding the ability to so issue under
the Florida Statutes;




WHEREAS, on the date hereof the Members, the Buyer and the Escrow Agent have
entered into an amendment to the Purchase Agreement (the "Amendment to Purchase
Agreement") pursuant to which Instructions to the Transfer Agent (as hereinafter
defined) shall be deposited in escrow with the Escrow Agent in the place of the
certificates representing the Earnout Shares; and




WHEREAS, the parties hereto wish to enter into this Escrow Agreement to reflect
the terms of the Amendment to Purchase Agreement.




IT IS AGREED:




1.

Appointment of Escrow Agent. The Buyer, the Members and Belani hereby appoint
the Escrow Agent to act in accordance with and subject to the terms of this
Escrow Agreement and the Escrow Agent hereby accepts such appointment and agrees
to act in accordance with and subject to such terms.








--------------------------------------------------------------------------------

 




2.

Deposit of Instructions to Transfer Agent.  




Immediately following the execution of this Escrow Agreement by the parties
hereto, the Buyer shall deliver to the Escrow Agent instructions to the Buyer's
transfer agent in the forms attached hereto as Exhibits A, B and C
(collectively, the "Instructions to Transfer Agent") to issue the stock
certificates to the Members and Belani in the following amounts following the
satisfaction of the provisions of Section 3 of this Escrow Agreement.




Member

Year-One Earnout Shares

Year-Two Earnout Shares

Year-Three Earnout Shares

Pagoulatos

252,137

199,055

180,881

Rezitis

252,137

199,055

180,881

Triantafillou

253,137

199,055

180,881

Belani

252,136

199,054

180,880

Total

1,008,547

796,221

723,523







3.

Disposition of Escrow.  The Escrow Agent will hold the Instructions to Transfer
Agent (the "Escrow Property") in escrow until authorized hereunder to release
and deliver the Escrow Property as follows:




(a)

Year-One Earnout Shares.  Upon written notice to the Escrow Agent by the Buyer
certifying that the Year-One Daily Engage Revenue Target has been met and the
Year-One Earnout Shares are to be released to the Members and Belani (the
"Year-One Earnout Release Notice"), the Escrow Agent shall promptly, without any
further notice, action or deed, release and deliver the Year-One Instructions to
Transfer Agent to the Buyer's transfer agent in in the form attached hereto as
Exhibit A accordance with the terms of the Purchase Agreement.  If the Escrow
Agent does not receive the Year-One Earnout Release Notice by 5 p.m., Eastern
time, on November 19, 2020, then the Escrow Agent shall promptly, without any
further notice, action or deed, release and deliver the Year-One Instructions to
Transfer Agent to the Buyer in accordance with the terms of the Purchase
Agreement.




(b)

Year-Two Earnout Shares.  Upon written notice to the Escrow Agent by the Buyer
certifying that the Year-Two Daily Engage Revenue Target has been met and the
Year-Two Earnout Shares are to be released to the Members and Belani (the
"Year-Two Earnout Release Notice"), the Escrow Agent shall promptly, without any
further notice, action or deed, release and deliver the Year-Two Instructions to
Transfer Agent to the Buyer's transfer agent in the form attached hereto as
Exhibit B in accordance with the terms of the Purchase Agreement.  If the Escrow
Agent does not receive the Year-Two Earnout Release Notice by 5 p.m., Eastern
time, on November 19, 2020, then the Escrow Agent shall promptly, without any
further notice, action or deed, release and deliver the Year-Two Earnout
Instructions to Transfer Agent to the Buyer in accordance with the terms of the
Purchase Agreement.




(c)

Year-Three Earnout Shares.  Upon written notice to the Escrow Agent by the Buyer
certifying that the Year-Three Daily Engage Revenue Target has been met and the
Year-Three Earnout Shares are to be released to the Members and Belani (the
"Year-Three Earnout Release Notice"), the Escrow Agent shall promptly, without
any further notice, action or deed, release and deliver the Year-Three
Instructions to Transfer Agent to the Buyer's transfer agent in the form
attached hereto as Exhibit C in accordance with the terms of the Purchase
Agreement.  If the Escrow Agent does not receive the Year-Three Earnout Release
Notice by 5 p.m., Eastern time, on November 19, 2020, then the Escrow Agent
shall promptly, without any further notice, action or deed, release and deliver
the Year-Three Earnout Shares to the Buyer in accordance with the terms of the
Purchase Agreement.








2




--------------------------------------------------------------------------------

 




(d)

Termination of Escrow.  The escrow created hereunder shall terminate without any
further notice, action or deed, upon the earlier to occur of (i) the release of
all Instructions to Transfer Agent pursuant to this Escrow Agreement, or (ii)
November 19, 2020 (the "Termination Date").  To the extent any Escrow Property
continues to be held by the Escrow Agent following the Termination Date, such
Escrow Property, if any, shall be delivered to the Buyer.




(e)

Disposition Dispute.  If either the Buyer, a Member or Belani believes that the
Escrow Property should not be released by the Escrow Agent pursuant to a notice
given under this Escrow Agreement, then such party shall deliver written notice
thereof to the Escrow Agent prior to such release (with the failure to timely
deliver such notice waiving any right to challenge the release of the Escrow
Property).  Upon receipt of such notice, the Escrow Agent may take one of the
following actions, in its sole and absolute discretion: (i) deposit the Escrow
Property with the clerk of a court of competent jurisdiction, provided, that
upon the deposit by the Escrow Agent of the Escrow Property with such clerk, the
Escrow Agent shall be relieved of all further obligations and released from all
liability hereunder; (ii) file a suit in interpleader in such court and obtain
an order from such court requiring all parties involved to litigate in such
court their respective claims arising out of or in connection with the Escrow
Property; (iii) continue to hold the Escrow Property until direction to release
the Escrow Property by the final, non-appealable judgment of a court of
competent jurisdiction or by mutual written agreement of the Buyer, the Members
and Belani; or (iv) deliver the Escrow Property to a successor escrow agent
mutually selected by the Buyer, the Members and Belani, provided that the Buyer,
the Members and Belani release the Escrow Agent from all further liability with
respect to the Escrow Property. In the event that any such controversy arises
hereunder may take the aforementioned actions and in no event shall the Escrow
Agent be required to determine the proper resolution of such controversy or the
proper disposition of the Escrow Property.




(f)

No Discretionary Authority.  The Escrow Agent has no discretion with respect to,
or duty to make any determination as to, whether a notice is properly given, nor
is the Escrow Agent required to review or evaluate, or be subject to, the
Purchase Agreement, any other Transaction Documents or any other underlying
agreement.  The Escrow Agent shall have no further duties hereunder after the
disbursement of the Escrow Property in accordance with Section 3.  




4.

Rights of the Members and Belani in Earnout Shares.




(a)

Voting and Other Shareholder Rights.  Neither any Member nor Belani will have
any voting rights or any other rights as a shareholder of the Buyer with respect
to any portion of the Year-One Earnout Shares, Year-Two Earnout Shares and/or
Year-Three Earnout Shares, nor will such shares be considered issued and
outstanding or beneficially owned by any Member or Belani, until such time as
they are delivered to the Member or Belani, as the case may be, in accordance
with Section 3.




(b)

Adjustments in Number of Earnout Shares. The number of Earnout Shares set forth
in the Instructions to Transfer Agent will be adjusted by Buyer without notice
to the Members and Belani to reflect any split, reverse split, reclassification
or other adjustment to the Buyer Common Stock in the same manner as the number
of issued and outstanding shares of the Buyer Common Stock are adjusted to
reflect any such event.  




(c)

[intentionally omitted]




5.

Concerning the Escrow Agent.




5.1

Good Faith Reliance. The Escrow Agent shall not be liable for any action taken
or omitted by it in good faith or for any mistake of fact or law, or for any
error of judgment, or for the misconduct of any employee, agent or attorney
appointed by it, while acting in good faith.  The Escrow





3




--------------------------------------------------------------------------------

 




Agent shall be entitled to consult with internal or external counsel of its own
selection and the opinion of such counsel shall be full and complete
authorization and protection to the Escrow Agent in respect of any action taken
or omitted by the Escrow Agent hereunder in good faith and in accordance with
the opinion of such counsel.  The Escrow Agent may rely conclusively and shall
be protected in acting upon any order, notice, demand, certificate, opinion or
advice of counsel (including internal or external counsel chosen by the Escrow
Agent), statement, instrument, report or other paper or document (not only as to
its due execution and the validity and effectiveness of its provisions, but also
as to the truth and acceptability of any information therein contained) which is
believed by the Escrow Agent to be genuine and to be signed or presented by the
proper person or persons. The Escrow Agent shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this Escrow
Agreement unless evidenced by a writing delivered to the Escrow Agent signed by
the proper party or parties and, if the duties or rights of the Escrow Agent are
affected, unless it shall have given its prior written consent thereto.  It is
understood and acknowledged that certain notices given by the Buyer hereunder
may be prepared by the Escrow Agent when acting in its capacity as counsel to
the Buyer, and that fact shall not undermine the validity of any such notice or
the Escrow Agent’s ability to rely thereon.




5.2

Duties Limited.  The Escrow Agent: (i) is not responsible for the performance by
the Buyer, the Members or Belani of this Escrow Agreement or any of the other
Transaction Documents or for determining or compelling compliance therewith;
(ii) is only responsible for holding the Escrow Property in escrow pending
release thereof in accordance with Section 3; and (iii) shall not be obligated
to take any legal or other action hereunder which might in its judgment involve
or cause it to incur any expense or liability unless it shall have been
furnished with indemnification acceptable to it, in its sole and absolute
discretion.  The duties and obligations of the Escrow Agent shall be limited to
and determined solely by the express provisions of this Escrow Agreement and no
implied duties or obligations shall be read into this Escrow Agreement against
the Escrow Agent.  The Escrow Agent’s duties hereunder are purely ministerial
and the Escrow Agent is not acting as a fiduciary to the Buyer or the Members or
Belani.  The Escrow Agent is not bound by and is under no duty to inquire into
the terms or validity of any other agreements or documents, including any
agreements which may be related to, referred to in or deposited with the Escrow
Agent in connection with this Escrow Agreement, notwithstanding that the Escrow
Agent has acted as counsel to the Buyer in connection with the subject matter
thereof.




5.3

Indemnification.  The Escrow Agent shall be indemnified and held harmless
jointly and severally by the Buyer, each Member and Belani from and against any
expenses, including counsel fees and disbursements, or loss suffered by the
Escrow Agent in connection with any action, suit or other proceeding involving
any claim which in any way, directly or indirectly, arises out of or relates to
this Escrow Agreement, the services of the Escrow Agent hereunder, or the Escrow
Property held by it hereunder.  In no event shall Escrow Agent be liable for
special, indirect, consequential, or punitive damages, or damages for lost
profits.  In the event of the receipt of notice of any demand or claim or the
commencement of any action, suit or proceeding, the Escrow Agent, in its sole
and absolute discretion, may take the actions set forth in Section 3(e) hereof
with respect to the Escrow Property. The provisions of this Section 5.3 shall
survive in the event the Escrow Agent resigns or is discharged pursuant to
Sections 5.6 or 5.7 below. The Escrow Agent shall not incur any liability for
not performing or fulfilling any duty, obligation or responsibility hereunder by
reason of any occurrence beyond the control of the Escrow Agent (including but
not limited to any act or provision of any present or future Law or governmental
body or any act of God or war).




5.4

Fees and Expenses.  The Buyer shall be liable for and shall pay 100% of the
Escrow Agent’s out of pocket expenses incurred by Escrow Agent in the
performance of its duties hereunder.  The out of pocket expenses shall be paid
to the Escrow Agent from time to time at its request.








4




--------------------------------------------------------------------------------

 




5.5

Further Assurances.  From time to time on and after the date hereof, the Buyer,
the Members and Belani shall deliver or cause to be delivered to the Escrow
Agent such further documents and instruments and shall do or cause to be done
such further acts as the Escrow Agent shall reasonably request to carry out more
effectively the provisions and purposes of this Escrow Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.




5.6

Resignation.  The Escrow Agent shall have the right at any time to resign for
any reason or no reason at all and be discharged of its duties as Escrow Agent
hereunder by giving written notice of its resignation to the parties hereto at
least ten (10) calendar days prior to the date specified for such resignation to
take effect.  All obligations of the Escrow Agent hereunder shall cease and
terminate on the effective date of its resignation and its sole responsibility
thereafter shall be to hold the Escrow Property, for a period of ten (10)
calendar days following the effective date of resignation, at which time:




(i)

if a successor escrow agent shall have been appointed and written notice thereof
shall have been given to the resigning Escrow Agent by parties hereto and the
successor escrow agent, then the resigning Escrow Agent shall deliver the Escrow
Property to the successor escrow agent; or




(ii)

if a successor escrow agent shall not have been appointed, for any reason
whatsoever, the resigning Escrow Agent shall deliver the Escrow Property to a
court of competent jurisdiction in the county in which the Escrow Property is
then being held, and take all necessary steps to do so, and give written notice
of the same to the parties hereto.




5.7

Discharge of Escrow Agent.  The Escrow Agent shall resign and be discharged from
its duties as escrow agent hereunder if so requested in writing at any time by
the Buyer, all of the Members and Belani; provided, that any notice of discharge
must (i) direct the disposition of the Escrow Property by Escrow Agent and (ii)
include a full release of the Escrow Agent of all liability hereunder.




5.8

Conflicting Demands.  In the event that the Escrow Agent shall be uncertain as
to its duties or rights hereunder or shall receive instructions with respect to
the Escrow Property which, in its sole and absolute discretion, are in conflict
either with other instructions received by it or with any provision of this
Escrow Agreement, the Escrow Agent shall have the absolute right to suspend all
further performance or that portion of further performance subject to such
uncertainty under this Escrow Agreement (except for the safekeeping of the
Escrow Property) until such uncertainty or conflicting instructions have been
resolved to the Escrow Agent’s sole and absolute satisfaction in accordance with
Section 3(e) hereof; provided that if the Escrow Agent so suspends all or some
portion of further performance under this Escrow Agreement because of any such
uncertainty, then the Escrow Agent shall use its commercially reasonable efforts
to resolve such uncertainty as soon as reasonably practicable so as to be able
to resume such performance.  




6.

Miscellaneous.




6.1

Governing Law. This Escrow Agreement shall for all purposes be deemed to be made
under and shall be construed in accordance with the laws of the State of
Florida, without regard to the conflicts of laws principles thereof.




6.2

Entire Agreement.  This Escrow Agreement contains the entire agreement of the
parties hereto with respect to the subject matter hereof and, except as
expressly provided herein, may not be changed or modified except by an
instrument in writing signed by the Buyer, the Members, Belani and the Escrow
Agent.








5




--------------------------------------------------------------------------------

 




6.3

Headings.  The headings contained in this Escrow Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation
thereof.




6.4

Binding Effect.  This Escrow Agreement shall be binding upon and inure to the
benefit of the respective parties hereto and their legal representatives,
successors and assigns.




6.5

Notices. Any notice or other communication required or which may be given
hereunder shall be sufficiently given when so delivered if by hand or overnight
delivery or if sent by certified mail or private courier service within five
days after deposit of such notice, postage prepaid, or sent by facsimile or
other electronic transmission (with confirmation of receipt), addressed as
follows:







If to the Members:

Harry. G. Pagoulatos

20 Rena Lane

Bloomfield, NJ  07003

E-mail: harry@dailyengagemedia.com

 

 

 

George G. Rezitis

90 West First Street

Clifton, NJ  07011

E-mail:  George@dailyengagemedia.com

 

 

 

Angelos Triantafillou

102 Mountainside Terrace

Clifton, NJ  07013

E-mail:  angelostriantafillou@gmail.com

 

 

If to Belani:

6B/152 15th Floor

SS Nagar, Sion East

Mumbai 400037

Maharashtra, India

E-mail: vinay@dailyengagemedia.com

 

 

If to Buyer:

6400 Congress Avenue

Suite 2050

Boca Raton, FL  33431

E-mail: kip@brightmountainmedia.com

Attention:  W. Kip Speyer, Chief Executive Officer

 

 

with a copy to

(which shall not

constitute notice):

Pearlman Law Group LLP

200 South Andrews Avenue

Suite 901

Fort Lauderdale, FL 33301-2068

E-mail: charlie@pslawgroup.net

Attention:  Charles B. Pearlman, Esq.

 

 

If to the Escrow Agent:

Pearlman Law Group LLP

200 South Andrews Avenue

Suite 901

Fort Lauderdale, FL 33301-2068

E-mail: charlie@pslawgroup.net

Attention:  Charles B. Pearlman, Esq.





6




--------------------------------------------------------------------------------

 













The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.




6.6

Counterparts.  This Escrow Agreement may be executed in several counterparts,
each one of which shall constitute an original and may be delivered by facsimile
transmission, and together shall constitute one instrument.




6.7

No Conflict of Interest.  The Buyer, the Members and Belani (i) (A) acknowledge
and agree that the Escrow Agent’s serving as escrow agent hereunder shall not
constitute a conflict of interest despite the Escrow Agent’s contemporaneously
serving as counsel to the Buyer in connection with the Purchase Agreement, this
Escrow Agreement and the other Transaction Documents and any other matters, and
shall not constitute a conflict of interest in connection with Escrow Agent’s
representation of the Buyer in the future in any matter, (B) waives any conflict
of interest resulting from the Escrow Agent’s contemporaneously serving as
counsel to the Buyer in connection with the Purchase Agreement, this Escrow
Agreement and the other Transaction Documents, and (ii) covenants and agrees not
to assert a conflict of interest as a result of the Escrow Agent serving in such
roles.  The parties agree that the Escrow Agent may serve as counsel to the
Buyer in connection with a dispute involving this Escrow Agreement or the Escrow
Property, provided that the Escrow Agent shall promptly resign from its duties
as Escrow Agent as provided for in Section 5.6.  The Buyer acknowledges that the
provisions of this Section 6.7 constitute a material inducement for the Escrow
Agent to serve as escrow agent hereunder.  The Buyer,  the Members and Belani
further acknowledge and agree that they have selected the Escrow Agent in order
to facilitate the consummation of the transactions contemplated by the Purchase
Agreement and the retention of the Escrow Property in order to avoid the time,
cost and expense of a third party serving as the escrow agent hereunder.




[signature page follows]





7




--------------------------------------------------------------------------------

 







WITNESS the execution of this Escrow Agreement as of the date first above
written.




 

BUYER:




Bright Mountain Media, Inc.

 

 

 

 

By:

 

 

 

W. Kip Speyer, Chief Executive Officer

 

 

 

 




ESCROW AGENT:




Pearlman Law Group LLP

 

 

 

 

By:

 

 

 

Charles B. Pearlman, Esq., Partner

 

 

 

 

Members:

 

 

 

 

 

 

Harry G. Pagoulatos

 

 

 

 

 

 

George G. Rezitis

 

 

 

 

 

 

Angelos Triantafillou

 

 

 

Belani

 

 

 

_____________________________________

 

Vinay Belani








8




--------------------------------------------------------------------------------

 




Exhibit A




YEAR-ONE INSTRUCTIONS TO TRANSFER AGENT

BRIGHT MOUNTAIN MEDIA, INC.

[Date]

Island Stock Transfer

15500 Roosevelt Boulevard

Clearwater, FL  33760




Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Membership Interest
Purchase Agreement, dated as of September 19, 2017, as amended (collectively,
the "Agreement"), by and among Bright Mountain Media, Inc. (the “Buyer”), Daily
Engage Media Group LLC (“Daily Engage”), and Harry G. Pagoulatos, George G.
Rezitis and Angelos Triantafillou, constituting all of the members of Daily
Engage (collectively, the “Members” and individually a “Member”).




This letter shall serve as Buyer's irrevocable authorization and direction to
you to issue an aggregate of 1,008,547 the shares of its common stock, par value
$0.001 per share, to the Members and Belani as follows:




Name, address, phone number and taxpayer ID number

No. of Shares

 

 

Harry G. Pagoulatos

[intentionally omitted]

252,137

 

 

George G. Rezitis

[intentionally omitted]

252,137

 

 

Angelos Triantafillou

[intentionally omitted]

252,137

 

 

Vinay Belani

[intentionally omitted]

252,136




The per share basis is $__________.  Please overnight the original certificates
representing the shares to the holders at the addresses set forth above.  




The shares are being issued in a private transaction exempt from registration
under the Securities Act of 1933, as amended (the "1933 Act") in reliance on an
exemption under Section 4(a)(2) of that act.  Such shares are not registered for
resale under the 1933 Act and, accordingly, the certificate for such Shares
shall bear the following legend:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.
 THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I)
IN THE ABSENCE OF (A) AN





--------------------------------------------------------------------------------

 




EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM
TO BRIGHT MOUNTAIN MEDIA, INC., THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT
OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.  




The certificates representing the shares should also bear the following legend:




“THE SALE OR TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS
SUBJECT TO THE TERMS AND CONDITIONS OF A LOCK UP AGREEMENT DATED SEPTEMBER 19,
2017 BY AND BETWEEN BRIGHT MOUNTAIN MEDIA, INC. AND THE SHAREHOLDER LISTED ON
THE FACE HEREOF.  NO TRANSFER OF SUCH SECURITIES WILL BE MADE ON THE BOOKS OF
BRIGHT MOUNTAIN MEDIA, INC. UNLESS ACCOMPANIED BY EVIDENCE OF COMPLIANCE WITH
THE TERMS OF SUCH LOCK UP AGREEMENT.”




Should you have any questions concerning this matter, please contact me at (561)
998-2440.




 

Very truly yours,

 

 

 

 

BRIGHT MOUNTAIN MEDIA, INC.

 

 

 

 

By:  

 

 

Name:

W. Kip Speyer

 

Title:

Chief Executive Officer











2










--------------------------------------------------------------------------------

 




Exhibit B




YEAR-TWO INSTRUCTIONS TO TRANSFER AGENT

BRIGHT MOUNTAIN MEDIA, INC.

[Date]

Island Stock Transfer

15500 Roosevelt Boulevard

Clearwater, FL  33760




Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Membership Interest
Purchase Agreement, dated as of September 19, 2017, as amended (collectively,
the "Agreement"), by and among Bright Mountain Media, Inc. (the “Buyer”), Daily
Engage Media Group LLC (“Daily Engage”), and Harry G. Pagoulatos, George G.
Rezitis and Angelos Triantafillou, constituting all of the members of Daily
Engage (collectively, the “Members” and individually a “Member”).




This letter shall serve as Buyer's irrevocable authorization and direction to
you to issue an aggregate of 796,221 the shares of its common stock, par value
$0.001 per share, to the Members and Belani as follows:




Name, address, phone number and taxpayer ID number

No. of Shares

 

 

Harry G. Pagoulatos

[intentionally omitted]

199,056

 

 

George G. Rezitis

[intentionally omitted]

199,056

 

 

Angelos Triantafillou

[intentionally omitted]

199,055

 

 

Vinay Belani

[intentionally omitted]

199,054




The per share basis is $__________.  Please overnight the original certificates
representing the shares to the holders at the addresses set forth above.  




The shares are being issued in a private transaction exempt from registration
under the Securities Act of 1933, as amended (the "1933 Act") in reliance on an
exemption under Section 4(a)(2) of that act.  Such shares are not registered for
resale under the 1933 Act and, accordingly, the certificate for such Shares
shall bear the following legend:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.
 THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I)
IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES





--------------------------------------------------------------------------------

 




UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A
GENERALLY ACCEPTABLE FORM TO BRIGHT MOUNTAIN MEDIA, INC., THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT.  




The certificates representing the shares should also bear the following legend:




“THE SALE OR TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS
SUBJECT TO THE TERMS AND CONDITIONS OF A LOCK UP AGREEMENT DATED SEPTEMBER 19,
2017 BY AND BETWEEN BRIGHT MOUNTAIN MEDIA, INC. AND THE SHAREHOLDER LISTED ON
THE FACE HEREOF.  NO TRANSFER OF SUCH SECURITIES WILL BE MADE ON THE BOOKS OF
BRIGHT MOUNTAIN MEDIA, INC. UNLESS ACCOMPANIED BY EVIDENCE OF COMPLIANCE WITH
THE TERMS OF SUCH LOCK UP AGREEMENT.”




Should you have any questions concerning this matter, please contact me at (561)
998-2440.




 

Very truly yours,

 

 

 

 

BRIGHT MOUNTAIN MEDIA, INC.

 

 

 

 

By:  

 

 

Name:

W. Kip Speyer

 

Title:

Chief Executive Officer

















2










--------------------------------------------------------------------------------

 




Exhibit C




YEAR-THREE INSTRUCTIONS TO TRANSFER AGENT

BRIGHT MOUNTAIN MEDIA, INC.

[Date]

Island Stock Transfer

15500 Roosevelt Boulevard

Clearwater, FL  33760




Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Membership Interest
Purchase Agreement, dated as of September 19, 2017, as amended (collectively,
the "Agreement"), by and among Bright Mountain Media, Inc. (the “Buyer”), Daily
Engage Media Group LLC (“Daily Engage”), and Harry G. Pagoulatos, George G.
Rezitis and Angelos Triantafillou, constituting all of the members of Daily
Engage (collectively, the “Members” and individually a “Member”).




This letter shall serve as Buyer's irrevocable authorization and direction to
you to issue an aggregate of 723,523 the shares of its common stock, par value
$0.001 per share, to the Members and Belani as follows:




Name, address, phone number and taxpayer ID number

No. of Shares

 

 

Harry G. Pagoulatos

[intentionally omitted]

180,881

 

 

George G. Rezitis

[intentionally omitted]

180,881

 

 

Angelos Triantafillou

[intentionally omitted]

180,881

 

 

Vinay Belani

[intentionally omitted]

180,880




The per share basis is $__________.  Please overnight the original certificates
representing the shares to the holders at the addresses set forth above.  




The shares are being issued in a private transaction exempt from registration
under the Securities Act of 1933, as amended (the "1933 Act") in reliance on an
exemption under Section 4(a)(2) of that act.  Such shares are not registered for
resale under the 1933 Act and, accordingly, the certificate for such Shares
shall bear the following legend:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.
 THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I)
IN THE ABSENCE OF (A) AN











--------------------------------------------------------------------------------

 




EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM
TO BRIGHT MOUNTAIN MEDIA, INC., THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT
OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.  




The certificates representing the shares should also bear the following legend:




“THE SALE OR TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS
SUBJECT TO THE TERMS AND CONDITIONS OF A LOCK UP AGREEMENT DATED SEPTEMBER 19,
2017 BY AND BETWEEN BRIGHT MOUNTAIN MEDIA, INC. AND THE SHAREHOLDER LISTED ON
THE FACE HEREOF.  NO TRANSFER OF SUCH SECURITIES WILL BE MADE ON THE BOOKS OF
BRIGHT MOUNTAIN MEDIA, INC. UNLESS ACCOMPANIED BY EVIDENCE OF COMPLIANCE WITH
THE TERMS OF SUCH LOCK UP AGREEMENT.”




Should you have any questions concerning this matter, please contact me at (561)
998-2440.




 

Very truly yours,

 

 

 

 

BRIGHT MOUNTAIN MEDIA, INC.

 

 

 

 

By:  

 

 

Name:

W. Kip Speyer

 

Title:

Chief Executive Officer














2








